DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of recode does not teach or fairly suggest  a method for verifying a test product, the method comprising: reading a barcode on a package of the product; reading a first pattern of spots and additional spots on the product in a dry state; flushing away the additional spots from the product by flowing a liquid that solubilizes the additional spots; reading a second pattern of the spots on the product in a wet state; and verifying the product in response to a comparison of at least two of the barcode, the first pattern, and the second pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797